UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended December 31, 2011 o Transition Report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to . Commission File No. 001-32632 UROPLASTY, INC. (Exact name of registrant as specified in its Charter) Minnesota, U.S.A. 41-1719250 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5420 Feltl Road Minnetonka, Minnesota,55343 (Address of principal executive offices) (952) 426-6140 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filero Accelerated Filer x Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YES oNO x As of January 24, 2012 the registrant had 20,808,532 shares of common stock outstanding. Page 1 Table of Contents INDEX UROPLASTY INC. AND SUBSIDIARIES PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 5 Condensed Consolidated Statement of Shareholders’ Equity and Comprehensive Loss 6 Condensed Consolidated Statements of Cash Flows 7 Notes to the Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults upon Senior Securities 24 Item 4. (Removed and Reserved) 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURES 25 Certifications by the Chief Executive Officer and the Chief Financial Officer pursuant to Section 302 26 Certifications by the Chief Executive Officer and the Chief Financial Officer pursuant to Section 906 26 Page 2 INDEX PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) December 31, 2011 March 31, 2011 Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Other Total current assets Property, plant, and equipment, net Intangible assets, net Long-term investments Deferred tax assets Total assets $ $ See accompanying notes to the condensed consolidated financial statements. Page 3 INDEX UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) December 31, 2011 March 31, 2011 Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Current portion – deferred rent Income tax payable Accrued liabilities: Compensation Other Total current liabilities Deferred rent – less current portion Accrued pension liability Total liabilities Commitments and Contingencies - - Shareholders’ equity: Common stock $.01 par value; 40,000,000 shares authorized, 20,808,532 and 20,664,332 shares issued and outstanding at December 31, 2011 and March 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to the condensed consolidated financial statements. Page 4 INDEX UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended December 31 Nine Months Ended December 31 Net sales $ Cost of goods sold Gross profit Operating expenses General and administrative Research and development Selling and marketing Amortization Operating loss ) Other income (expense) Interest income Interest expense - ) ) ) Foreign currency exchange gain (loss) ) ) Loss before income taxes ) Income tax expense Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted See accompanying notes to the condensed consolidated financial statements. Page 5 INDEX UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’EQUITY AND COMPREHENSIVE LOSS Nine Months Ended December 31, 2011 (Unaudited) Accumulated Additional Other Total Common Stock Paid-in Accumulated Comprehensive Shareholders' Shares Amount Capital Deficit Loss Equity Balance at March 31, 2011 $ $ $ ) $ ) $ Share-based consulting and compensation - - Proceeds from exercise of stock options - - Comprehensive loss - - - ) ) ) Balance at December 31, 2011 $ $ $ ) $ ) $ See accompanying notes to the condensed consolidated financial statements. Page 6 INDEX UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended December 31 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss on disposal ofequipment Amortization of premium on marketable securities Share-based consulting expense Share-based compensation expense Deferred income taxes ) ) Deferred rent ) ) Changes in operating assets and liabilities: Accounts receivable, net ) ) Inventories ) ) Other current assets ) ) Accounts payable ) Accrued liabilities Accrued pension liability, net ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from maturity of marketable securities Purchases of marketable securities ) ) Purchases of property, plant and equipment ) ) Purchase of intangible assets ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Net proceeds from public offering of common stock - Net proceeds from exercise of warrants and options Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid during the period for interest $
